----I

                                                                                                                                                       ,.
    AO 2458 (Rev. 02/08/2019) Judg·ment in a Crimin.al Petty Case (Modified)                                                              Page 1 ofl   (o

                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                     v.                                           (For Offenses Committed On or After November 1, 1987)


                                  Fermin Lopez                                    CaseNumber: 3:19-mj-21547

                                                                                  Craig Joseph Leff
                                                                                  Defendant's Attorney


    REGISTRATION NO. 68785298

    THE DEFENDANT:
     1:8:1 pleaded guilty to count( s) 1 of Complaint
                                                ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




        D was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                Nature of Offense                                                            Count Number(s)
        8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                  1

        D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~




        D Count(s)      ~~~~~~~~~~~~~~~~~-
                                                                                   dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        impriwned for a term of:

                                     D TIME SERVED                             IZI _ _ _3~0          ___ days
         1:8:1Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
        1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                              charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Tuesday, April 9, 2019
                                                                                Date of Imposition of Sentence



                                                                                H~Iu.LOCK
                         ,,- ,/"                         APR 0 9 2019
        Received      ~:~;:><
                   DUSM                       LERI<, U.S. DISTRICT COURT
                                           SOUTHERN DISTftiCT OF CALIFORNIA
                                           BY                       DEPUTY      UNITED STATES MAGISTRATE nJDGE



        Clerk's Office Copy                                                                                                  3:19-mj-21547
